Citation Nr: 9914156	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-41 524	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia 
with right bundle block and left anterior hemiblock.

2.  Entitlement to service connection for chronic rhinitis 
and sinusitis.

3.  Entitlement to service connection for infectious 
mononucleosis with elevation of Epstein-Barr test.

4.  Entitlement to service connection for degenerative 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had verified active duty from January 1953 to 
December 1954, and he had later National Guard and Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO which denied claims of service connection for sinus 
bradycardia with right bundle branch block and left anterior 
hemiblock, chronic rhinitis and sinusitis, infectious 
mononucleosis with elevation of Epstein-Barr virus test, and 
degenerative arthritis.


REMAND

The veteran had verified active duty in the Army from January 
1953 to December 1954.  He also had later National Guard and 
Reserve service from 1954 to 1987.  From the documents he has 
submitted it appears the National Guard and Reserve service 
included Army Reserve service from December 1954 to April 
1955; Air National Guard service from April 1955 to November 
1957; and Air Force Reserve service from November 1957 to 
April 1987 (first as an enlisted man, and then as an officer 
beginning in March 1959).  The veteran submitted a 
"Statement of Service" which lists various brief periods of 
"active duty" in the National Guard/Reserve, although it 
appears that most if not all of the periods were "active 
duty for training" for VA purposes.  See 38 U.S.C.A. 
§ 101(21) and (22).  The veteran asserts that at least one of 
the longer periods (September 24 to December 24, 1979) was 
active duty.

The type and duration of periods of Natioanal Guard/Reserve 
service should be verified, as the veteran apparently claims 
that service connection is warranted for some of the 
disabilities as having been incurred in or aggravated during 
either "active duty" or "active duty for training" while 
in the National Guard/Reserve.  See 38 U.S.C.A. § 101(24), 
1110, 1131.

More specifically, in a July 1996 statement, the veteran 
appears to attribute rhinitis and sinusitis to his 1953-1954 
active duty in the Army; but he attributes sinus bradycardia 
with right bundle branch block and left anterior hemiblock to 
Reserve "active duty" from September 24, 1979 to December 
24, 1979, and he apparently attributes degenerative arthritis 
and infectious mononucleosis with elevation of Epstein-Barr 
test to periods of Reserve service in 1986.

Other than an induction examination, service medical records 
from the veteran's 1953-1954 active duty in the Army are not 
available; the National Personnel Record Center (NPRC) has 
reported that the veteran's records were destroyed in the 
1973 fire at the NPRC.  It is unclear whether any 1954-1955 
Army Reserve records exist, but an attempt should be made to 
obtain any such records.  In a June 1997 letter, the veteran 
properly pointed out that records from his period of service 
with the Air National Guard are not of record.  He also 
indicated that there might be relevant treatment records (of 
unspecified dates) from Camp Polk, La. and 78663 Ordnance 
Ammo, Depot, APO 216-3.  In the judgment of the Board, the RO 
should attempt to obtain the records mentioned by the 
veteran.

On remand, the veteran should also be given an opportunity to 
submit any additional relevant medical records since his 
verified 1953-1954 Army active duty.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should should verify (through 
the NPRC or any other indicated service 
department office) the nature and dates 
of all of the veteran's National 
Guard/Reserve service (i.e., active duty, 
active duty for training, and inactive 
duty training as defined in 38 U.S.C.A. 
§ 101(21), (22), (23)).  The RO should 
also obtain all of the veteran's service 
medical and personnel records from his 
periods of service with the Army Reserve 
and Air National Guard.  The RO should 
also ask the veteran for the dates of 
treatment at Camp Polk, La. and 78663 
Ordnance Ammo Depot, APO 216-3; and the 
RO should attempt to obtain the related 
records.

2.  The RO should also give the veteran 
an opportunity to submit any additional 
medical records, dated since his 1953-
1954 Army active duty, concerning any of 
the medical conditions in issue.

3.  After the foregoing, the RO should 
review the veteran's claims for service 
connection for sinus bradycardia with 
right bundle branch block and left 
anterior hemiblock, chronic rhinitis and 
sinusitis, infectious mononucleosis with 
elevation of Epstein-Barr virus test, and 
degenerative arthritis.  Consideration 
should be given to whether the conditions 
were incurred in or aggravated by 
verified periods of "active duty" or 
"active duty for training."  If the 
claims are denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






